

116 HR 1630 IH: Uyghur Human Rights Protection Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1630IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Deutch (for himself, Mr. Diaz-Balart, Ms. Wexton, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo designate residents of the Xinjiang Uyghur Autonomous Region as Priority 2 refugees of special humanitarian concern, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Human Rights Protection Act.2.FindingsCongress makes the following findings:(1)The Government of the People’s Republic of China has a long history of repressing Turkic Muslims and other Muslim minority groups, particularly Uyghurs, in Xinjiang Uyghur Autonomous Region (Xinjiang or XUAR), also known as East Turkestan. Central and regional Chinese government policies have systematically discriminated against these minority groups by denying them a range of civil and political rights, particularly freedom of religion.(2)In May 2014, the Government of the People's Republic of China launched its latest Strike Hard Against Violent Extremism campaign, using wide-scale, internationally linked threats of terrorism as a pretext to justify pervasive restrictions on and serious human rights violations against members of ethnic minority communities in Xinjiang. The August 2016 appointment of former Tibet Autonomous Region Party Secretary Chen Quanguo to be Party Secretary of the XUAR accelerated the crackdown across the region. Scholars, human rights organizations, journalists, and think tanks have provided ample evidence substantiating the establishment by the Government of the People's Republic of China of internment camps. Since 2017, the Government of the People's Republic of China has detained more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in these camps. The total ethnic minority population of Xinjiang Uyghur Autonomous Region was approximately 13,000,000 at the time of the last census conducted by the People's Republic of China in 2010.(3)The Government of the People's Republic of China's actions against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in Xinjiang violate international human rights laws and norms, including—(A)the International Convention on the Elimination of All Forms of Racial Discrimination, to which the People's Republic of China has acceded;(B)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, which the People's Republic of China has signed and ratified;(C)The Convention on the Prevention and Punishment of the Crime of Genocide, which the People’s Republic of China has signed and ratified;(D)the International Covenant on Civil and Political Rights, which the People's Republic of China has signed; and(E)the Universal Declaration of Human Rights and the International Labor Organization’s Force Labor Convention (no. 29) and the Abolition of Forced Labor Convention (no. 105).(4)Senior Chinese Communist Party officials bear direct responsibility for gross human rights violations committed against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups. These abuses include the arbitrary detention of more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups, separation of working age adults from their children and elderly parents, and the integration of forced labor into supply chains.(5)Those held in detention facilities and internment camps in the Xinjiang Uyghur Autonomous Region have described forced political indoctrination, torture, beatings, food deprivation, sexual assault, coordinated campaigns to reduce birth rates among Uyghurs and other Turkic Muslims through forced sterilization, and denial of religious, cultural, and linguistic freedoms. These victims have confirmed they were told by guards that the only way to secure their release was to demonstrate adequate political loyalty. Poor conditions and lack of medical treatment at such facilities appear to have contributed to the deaths of some detainees, including the elderly and infirm. Recent media reports indicate that since 2019 the Government of the People’s Republic of China has newly constructed, expanded, or fortified at least 60 detention facilities with higher security or prison-like features.(6)In September 2018, United Nations High Commissioner for Human Rights Michelle Bachelet noted the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other Muslim communities, in so-called reeducation camps across Xinjiang.(7)In 2019, the Congressional-Executive Commission on China concluded that, based on available evidence, the establishment and actions committed in the internment camps in Xinjiang Uyghur Autonomous Region may constitute crimes against humanity.(8)Uyghurs and ethnic Kazaks resettled or residing in third countries report being subjected to threats and harassment from People’s Republic of China officials.(9)There is a backlog of approximately 3.6 million visa applicants waiting to enter the United States. Wait times for certain visas are between 5 and 18 years.3.Designation of certain residents of the Xinjiang Uyghur Autonomous Region(a)In generalPersons of special humanitarian concern eligible for Priority 2 processing under the refugee resettlement priority system shall include the following:(1)Individuals who are residents of or fled the Xinjiang Uyghur Autonomous Region who suffered persecution or have a well-founded fear of persecution on account of their peaceful expression of political opinions, religious or cultural beliefs, or peaceful participation in political, religious, or cultural activities or associations.(2)Individuals residing in other provinces of China, or individuals not firmly resettled in third countries, who fled the Xinjiang Uyghur Autonomous Region because of the causes described in paragraph (1).(3)Individuals who have been formally charged, detained, or convicted on account of their peaceful actions as described in the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145).(4)The spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in paragraph (1), (2), or (3), except such parents who are citizens of a country other than the People’s Republic of China.(b)Processing of Xinjiang Uyghur Autonomous Region refugeesThe processing of individuals described in subsection (a) for classification as refugees may occur in China or in a third country.(c)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section primarily because such alien—(1)qualifies as an immediate relative of a citizen of the United States; or(2)is eligible for admission to the United States under any other immigrant classification.(d)Facilitation of admissionsCertain applicants for admission to the United States from the Xinjiang Uyghur Autonomous Region, as described in subsection (a), may not be denied primarily on the basis of a politically, religiously, or culturally motivated arrest, detention, or other adverse government action taken against such applicant as a result of the participation by such applicant in protest activities.(e)Exclusion from numerical limitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act ( 8 U.S.C. 1151, 1152, 1153, or 1157).(f)PriorityThe Secretary of State shall prioritize bilateral diplomacy with third countries hosting former residents from the Xinjiang Uyghur Autonomous Region, as described in subsection (a), and who face significant diplomatic pressure from the Government of the People’s Republic of China.(g)Reporting requirements(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in paragraph (2) to—(A)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and(B)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.(2)Matters to be includedEach report required by paragraph (1) shall include—(A)the total number of applications that are pending at the end of the reporting period;(B)the average wait-times and number of applicants who are currently pending—(i)a pre-screening interview with a resettlement support center;(ii)an interview with U.S. Citizenship and Immigration Services;(iii)the completion of security checks; and(iv)receipt of a final decision after completion of an interview with U.S. Citizenship and Immigration Services; and(C)the number of denials of applications for refugee status, disaggregated by the reason for each such denial.(3)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Public reportsThe Secretary of State shall make each report submitted under this subsection available to the public on the internet website of the Department of State.(h)Satisfaction of other requirementsAliens eligible under this section for Priority 2 processing under this section as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States. 4.Waiver of immigrant status presumption(a)In generalThe presumption under the first sentence of section 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in subsection (b).(b)Alien described(1)In generalAn alien described in this paragraph is an alien who—(A)on January 1, 2021, is a resident of the Xinjiang Special Administrative Region;(B)fled the Xinjiang Special Administrative Region after June 30, 2009, and now resides in a different province of China or third country;(C)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(D)is facing repression in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China including—(i)forced and arbitrary detention including in internment and so-called re-education camps;(ii)forced political indoctrination, torture, beatings, food deprivation, and denial of religious, cultural, and linguistic freedoms;(iii)forced labor;(iv)forced separation from family members; or(v)other forms of systemic threats, harassment, and gross human rights violations.(2)ExclusionAn alien described in this paragraph does not include any alien who—(A)is a citizen or permanent resident of a country other than the People’s Republic of China; or(B)is determined to have committed a gross violation of human rights.(c)Intention To abandon foreign residenceThe fact that an alien described in this section is or was the beneficiary of an application for refugee status, or is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), shall not constitute evidence of an intention to abandon a foreign residence for purposes of obtaining or maintaining the status of a nonimmigrant described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).5.Refugee and asylum determinations under the Immigration and Nationality Act(a)Persecution on account of political, religious, or cultural expression or association(1)In generalIn the case of an alien who is within a category of aliens established under this Act, the alien may establish, for purposes of section 3(a)(1) of this Act, that the alien has a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion by asserting such a fear and asserting a credible basis for concern about the possibility of such persecution.(2)Nationals of the People’s Republic of ChinaFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People’s Republic of China whose residency in the Xinjiang Uyghur Autonomous Region, or any other area within the jurisdiction of the People’s Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(b)Changed circumstancesFor purposes of asylum determinations under this Act in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be a changed circumstance under subsection (a)(2)(D) of that section.(c)DefinitionFor purposes of this section, the term immigration laws has the meaning given such term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).6.Statement of policy on encouraging allies and partners to make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made in this Act for residents of the Xinjiang Uyghur Autonomous Region who are fleeing oppression by the Government of the People’s Republic of China.7.TerminationThis Act, and the amendments made by this Act, shall cease to have effect on the date that is 10 years after the date of the enactment of this Act.